Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application because the claims do not contain significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The following steps of analysis were used to determine the allowability of each claim under 35 U.S.C. 101:
	Step 1: The claim is analyzed to determine whether it is drawn to one of the four statutory categories of invention (a process, machine, manufacture, or composition of matter). If true, analysis continues to Step 2A – Prong One.
	Step 2A – Prong One: The claim is analyzed to determine whether it recites a judicial exception (an abstract idea, law of nature, or natural phenomenon). If true, analysis continues to Step 2A – Prong Two.
Step 2A – Prong Two: The claim is analyzed to determine whether it recites additional elements that integrate the exception into a practical application of the exception. If false, analysis continues to Step 2B.
	Step 2B: The claim is analyzed to determine whether it recites additional elements that amount to an inventive concept (i.e., whether the claim as a whole amounts to significantly more than the recited judicial exception itself). If false, the claim is not allowable under 35 U.S.C. 101.

	Step 1: Claims 1-4 and 6 are drawn to a machine, and claim 5 is drawn to a method. Therefore, claims 1-6 are within at least one of the four statutory categories.
Step 2A – Prong One: The following limitations are abstract ideas (mental processes) under broadest reasonable interpretation:
Claim 1 recites a driving behavior evaluation device comprising a processor that evaluates a driving behavior with respect to a stop line at an intersection based on an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection, and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection.
Claim 2 recites the driving behavior evaluation device according to claim 1, wherein the processor evaluates the driving behavior in consideration of at least one of an average vehicle speed, a minimum vehicle speed, and a maximum vehicle speed when entering the intersection beyond the stop line.
Claim 3 recites the driving behavior evaluation device according to claim 1, wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line.
Claim 4 recites the driving behavior evaluation device according to claim 2, wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line.
Claim 5 recites a driving behavior evaluation method by a processor comprising: evaluating a driving behavior with respect to a stop line at an intersection based on an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection, and based on a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection,
Claim 6 recites a non-transitory computer-readable storage medium storing a driving behavior evaluation program for executing a process, the process comprising evaluating a driving behavior with respect to a stop line at an intersection based on an accelerator on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection, and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “evaluating...” in the context of these claims encompass a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claims each recite at least one abstract idea.
Step 2A – Prong two:
a device that contains a processor, claim 5 recites a processor, and claim 6 recites a non-transitory computer-readable storage medium storing a driving behavior evaluation program for executing a process.
	The examiner submits that these elements merely describe how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional elements as an ordered combination or as a whole, the elements add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Regarding the additional elements discussed above, the examiner submits that the elements as an ordered combination or as a whole do not amount to an inventive concept for the same reasoning submitted above.
	Therefore, claims 1-6 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 20200124012 A1 (hereinafter Lee).
Regarding claim 1, Lee discloses a driving behavior evaluation device comprising ([0007] "In an exemplary embodiment, the current vehicle location, the preset location, and the traffic sign may be determined using an advanced driver assistance system.")
a processor that evaluates a driving behavior with respect to a stop line at an intersection ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign... the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving ) based on
an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses  an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).)
and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection. ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.")

Lee discloses the driving behavior evaluation device according to claim 1,
wherein the processor evaluates the driving behavior in consideration of at least one of an average vehicle speed, a minimum vehicle speed, and a maximum vehicle speed when entering the intersection beyond the stop line. ([0008] "Particularly, the ISG mode may turn off an engine of the vehicle based on a plurality of conditions. The plurality of conditions may include a vehicle speed being detected as 0…" Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of turning off an engine) in consideration of a vehicle speed being detected as 0 (i.e. at least one of... a minimum vehicle speed).)

Regarding claim 3, Lee discloses the driving behavior evaluation device according to claim 1,
wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line. (Fig. 5 [0035] "The graph further shows that the ISG mode may be reset or enabled again after a predetermined period time or distance after passing the traffic sign." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of resetting or enabling the ISG) in consideration of a predetermined time (i.e. a safety confirmation time) or distance after passing a traffic sign (i.e. after passing a stop position. The predetermined distance after passing the traffic sign is a "last stop position").)

Lee discloses the driving behavior evaluation device according to claim 2,
wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line. (Fig. 5 [0035] "The graph further shows that the ISG mode may be reset or enabled again after a predetermined period time or distance after passing the traffic sign." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of resetting or enabling the ISG) in consideration of a predetermined time (i.e. a safety confirmation time) or distance after passing a traffic sign (i.e. after passing a stop position. The predetermined distance after passing the traffic sign is a "last stop position").)

Regarding claim 5, Lee discloses a driving behavior evaluation method by a processor ([0028] "The method to be described herein below may be executed by a controller having a memory and a processor.") comprising:
evaluating a driving behavior with respect to a stop line at an intersection ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign... the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign (i.e. with respect to a stop line).)
based on an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses  an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).),
and based on a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection. ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.")

Regarding claim 6, Lee discloses a non-transitory computer-readable storage medium storing a driving behavior evaluation program for executing a process, the process comprising ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions.")
evaluating a driving behavior with respect to a stop line at an intersection ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign... the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign (i.e. with respect to a stop line).)
based on an accelerator on position, which is a last position where an accelerator is changed from off to on in a vicinity of the stop line at the intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses  an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).),
and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection. ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the  [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.")


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664